   Case 7:16-cv-00108-O Document 181 Filed 11/20/19         Page 1 of 2 PageID 4772



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                         WICHITA FALLS DIVISION

  FRANCISCAN ALLIANCE, INC., et al.,
                                                 No. 7:16-CV-00108-O
                       Plaintiffs,
                                                 Private Plaintiffs’ Response
                  v.                             to Defendants’ Motion to
                                                 Modify Final Judgment
  ALEX M. AZAR, II, et al.,

                       Defendants.




   In accordance with this Court’s order (ECF No. 179), Private Plaintiffs respond to

Defendants’ Motion to Modify Final Judgment (ECF No. 178).

   Private Plaintiffs believe Defendants’ Motion is unnecessary. The Court’s summary-

judgment order makes clear that the Court has vacated the Rule only insofar as it de-

fines “on the basis of sex” to include “gender identity” and “termination of pregnancy.”

See ECF No. 175 at 22-23 & n.7 (incorporating the severability analysis of ECF No. 62);

ECF No. 62 at 46 (ordering relief against “[o]nly the Rule’s command this Court finds

is contrary to law and exceeds statutory authority—the prohibition of discrimination

on the basis of ‘gender identity’ and ‘termination of pregnancy’”).
   To the extent, however, the Court is inclined to modify its judgment in light of De-

fendants’ Motion, Private Plaintiffs agree that the proposed language set out in the

State Plaintiffs’ Response to Defendants’ Motion to Modify Final Judgment (ECF No.

180) better captures the conclusion of the Court’s summary-judgment order than does

Defendants’ proposal.




                                            1
Case 7:16-cv-00108-O Document 181 Filed 11/20/19       Page 2 of 2 PageID 4773



Respectfully submitted this the 20th day of November, 2019.

                                      /s/ Luke W. Goodrich
                                      Luke W. Goodrich
                                       Bar No. 977736DC
                                      Eric C. Rassbach (admission pending)
                                      Mark L. Rienzi
                                       Bar No. 648377MA
                                      Joseph C. Davis
                                       Bar No. 1047629DC
                                      The Becket Fund for Religious Liberty
                                      1200 New Hampshire Ave. NW
                                       Suite 700
                                      Washington, DC 20036
                                      (202) 955-0095
                                      lgoodrich@becketlaw.org

                                      Counsel for Plaintiffs Christian
                                      Medical & Dental Associations,
                                      Franciscan Alliance, Inc., Specialty Physi-
                                      cians of Illinois, LLC




                       CERTIFICATE OF SERVICE

    I hereby certify that on November 20, 2019, the foregoing was served on all

 parties via ECF.

                                   /s/ Luke W. Goodrich
                                   Luke W. Goodrich




                                       2
